            Case 3:20-cv-01161-HZ        Document 1-1             Filed 07/17/20   Page 1 of 2




   ELLEN F. ROSENBLUM
   Attorney General
   SHEILA H. POT [ER #993485
   Deputy Chief Trial Counsel
   STEVEN M. LIPPOLD, OSB #903239
   Chief Trial Counsel
   Department of Justice
   100 SW Market Street
   Portland, OR 97201
   Telephone: (971) 673-1880
   Fax: (971) 673-5000
   Email: Sheila.Potter@doj.state.or.us
           Steve.Lippold@doj.state.or.us
   Attorneys for Plaintiff




                               IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



   ELLEN ROSENBLUM, Oregon Attorney                     Case No.
   General,
                                                        DECLARATION OF MARK PETTIBONE IN
                  Plaintiff,                            SUPPORT OF ROSENBLUM'S MOTION
                                                        FOR A TEMPORARY RESTRAINING
                                                        ORDER AND PRELIMINARY INJUNCTION
           v.
   JOHN DOES 1-10; the UNITED STATES
   DEPARTMENT OF HOMELAND
   SECURITY;
   UNITED STATES CUSTOMS AND
   BORDER PROTECTION; the UNITED
   STATES MARSHALS SERVICE and the
   FEDERAL PROTECTIVE SERVICE,
                   Defendants.


       I, Mark Pettibone, declare:




Page 1 - DECLARATION OF MARK PETTIBONE IN SUPPORT OF ROSENBLUM'S MOTION
          FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
       SP3/db5/#10342025-v1A
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-18801 Fax: (971) 673-5000
             Case 3:20-cv-01161-HZ         Document 1-1             Filed 07/17/20   Page 2 of 2




             1.     I am a resident of Portland, Oregon and a citizen of the United States of America.

   I make this affidavit based on my own personal knowledge and I am competent to testify about

   the matters contained in this declaration.
             2.     In the early morning of July 15, 2020, around 2:00 a.m., I was walking home in

   downtown Portland after peacefully taking part in a demonstration in support of Black Lives
   Matter.

             3.     Without warning, men in green military fatigues and adorned with generic
   "police" patches, jumped out of an unmarked minivan and approached me.

             4.     I did not know whether the men were police or far-right extremists, who, in my

   experience, frequently don military-like outfits and harass left-leaning protesters in Portland. My

   first thought was to run. I made it about a half-block before I realized there would be no escape
   from them.

             5.     I sank to my knees and put my hands in the air
             6.     I was detained and searched by these men. One man asked me if I had any

   weapons. I did not. They drove me to the federal courthouse in Portland and placed me in a

   holding cell. Two officers read my Miranda rights to me and asked if I would waive those rights

   to answer a few questions. I refused to waive my rights.
             7.     No one told me why I had been detained, provided me with any record of an
   arrest, or explained what probable cause they had to detain me.

             8.     As far as I know, I have not been charged with any crimes.
             I declare under penalty of perjury that the foregoing is true and correct.
             EXECUTED on July      3-, 2020.




Page 2 - DECLARATION OF MARK PETTIBONE IN SUPPORT OF ROSENBLUM'S MOTION
          FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
       SP3/db5/#10342025-v1A
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
